                                                                                                  E-FILED
                                                                   Tuesday, 21 January, 2020 10:45:42 AM
                                                                             Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

TOMMY MARSHALL,                             )
    Plaintiffs,                             )
                                            )
       v.                                   )       Case No. 20 -CV-4004
                                            )
GREGG SCOTT, et. al.,                       )
         Defendants.                        )


                              CASE MANAGEMENT ORDER

        This cause is before the Court for consideration of Plaintiffs’ complaint, motion

for leave to proceed in forma pauperis (IFP), and motion for emergency injunctive relief.

[1, 3, 5]. The pro se Plaintiff is civilly detained in the Rushville Treatment and Detention

Center. Before considering Plaintiff’s motion for injunctive relief, the Court must first

review Plaintiff’s allegations and IFP motion.

              I. COMPLAINT AND MOTION TO PROCEED IFP

       The "privilege to proceed without posting security for costs and fees is reserved

to the many truly impoverished litigants who, within the District Court's sound

discretion, would remain without legal remedy if such privilege were not afforded to

them." Brewster v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

Additionally, a court must dismiss cases proceeding in forma pauperis "at any time" if the

action is frivolous, malicious, or fails to state a claim, even if part of the filing fee has

been paid. 28 U.S.C. § 1915(d)(2). Accordingly, this Court grants leave to proceed in

forma pauperis only if the complaint states a federal claim.



                                                1
       In reviewing the complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th

Cir. 2013). However, conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its face.'" Alexander v.

U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted cite omitted).

       Plaintiff alleges his constitutional rights were violated by Program Director

Gregg Scott, Security Director James McCurry, Clinical Director S. Jumper, Team

Leader G. Carreon, Security Staff Member C. Parsons, Investigator Jeremie Seymour,

Behavior Committee Members, and an unknown “Blue Team” Therapist. (Comp., p. 1).

       On September 10, 2019, Plaintiff was moved to Security Management Status after

he was accused of assaulting a staff member. Plaintiff says Security Management Status

requires “solitary confinement” for 23 hours each day. (Comp., p. 4). On September 13,

2019, Defendant Investigator Seymour told Plaintiff he was referring his report to the

local States Attorney’s Office for consideration of criminal charges.

       A few days later, Behavior Committee Members Jumper, Carreon, and Parsons

found Plaintiff had violated the institutional rule of “Battery to any Person.” (Comp, p.

4). Plaintiff does not state what specific discipline he received for the rule violation.

However, Plaintiff claims the Behavior Committee along with Defendants Scott,

McCurry, Seymour, and the Blue Team Therapist decided Plaintiff would remain on

Secure Management Status pending resolution of potential criminal charges.

       Plaintiff says four months later he is still in solitary confinement and no criminal

charges have been filed. Plaintiff says he has complied with all rules during this time

                                              2
and he has repeatedly requested his return to general population. Nonetheless, Plaintiff

remains on Secure Management Status based on the possibility of criminal charges at

some unspecified time. Plaintiff says Defendants have violated his Fourteenth

Amendment rights because he has been denied “a realistic chance” to be released back

to general population. (Comp., p. 5).

       The Court notes civil detainees such as the Plaintiff may be punished for

violating institutional rules as long as they are given notice and an opportunity for a

hearing. West v. Schwebke, 333 F.3d 745, 748 (7th Cir. 2003). Plaintiff admits the Behavior

Committee found him guilty of battery and he does not allege his initial due process

rights were violated. However, Plaintiff appears to claim he has remained in

segregated confinement for months only because the Defendants think there is a

possibility of criminal charges at some unspecified time. If Defendants can demonstrate

their “use of seclusion was justified on security grounds,” then Plaintiff’s claim will fail.

Id. Nonetheless, for the purpose of notice pleadings, Plaintiff has alleged a due process

violation.

       Plaintiff has also made a general allegation that all named Defendants were

involved in continuing his Secure Management Status. However, Plaintiff must be able

to demonstrate each was personally involved in the decision and must identify any Jane

or John Doe Defendant during discovery.

                 II. MOTION FOR EMERGENCY INJUNCTIVE RELIEF

       Plaintiff has also filed a Motion for a Temporary Restraining Order (TRO) and

Preliminary Injunction. [5]. A TRO can be issued without notice to the party to be

                                              3
enjoined, but it may last no more than fourteen days. Fed. R. Civ. P. 65(b)(2). A court

may only grant the motion if “specific facts in an affidavit or a verified complaint

clearly show that immediate or irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A).

This relief is warranted “to prevent a substantial risk of injury from ripening into actual

harm.” Farmer v. Brennan, 511 U.S. 825, 845 (1994). A TRO is an “emergency remedy”

designed to “maintain the status quo until a hearing can be held on an application for a

preliminary injunction.” Crue v. Aiken, 137 F.Supp.2d 1076, 1082 (C.D.Ill. April 6, 2001).

       On the other hand, a preliminary injunction can be issued only after the adverse

party is given notice and an opportunity to oppose the motion. See Fed. R. Civ. P.

65(a)(1). “A plaintiff seeking a preliminary injunction must establish that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is

in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)

(citations omitted). See also Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013); Woods v.

Buss, 496 F.3d 620, 622 (7th Cir. 2007); Cooper v. Salazar, 196 F.3d 809, 813 (7th Cir. 1999).

A preliminary injunction is “an extraordinary and drastic remedy, one that should not

be granted unless the movant, by a clear showing, carries the burden of persuasion.”

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).

       Plaintiff again states he has remained in Secure Management Status for four

months despite his compliance with facility rules. Plaintiff again states Defendants

have continued his segregated confinement only because he might face criminal

                                               4
charges. Plaintiff argues his conduct demonstrates he is no longer a threat to others in

the facility, and he should return to general population.

      Plaintiff has filed a lawsuit to address his claims and therefore Plaintiff has an

adequate remedy at law. Plaintiff has not provided specific facts to demonstrate the

need for emergency injunctive relief to prevent an immediate or irreparable injury. In

addition, Plaintiff has not demonstrated a likelihood of success on the merits based on

his allegations. Plaintiff’s motion for a TRO and preliminary injunction are denied.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff's petition to proceed in forma pauperis is granted. [3]. Pursuant

to a review of the Complaint, the Court finds that Plaintiff alleges the Defendants

violated his due process rights when he was forced to remain in segregated

confinement for four months based only on the possibility of criminal charges. This case

proceeds solely on the claims identified in this paragraph. Any additional claims shall

not be included in the case, except at the Court’s discretion on motion by a party for

good cause shown or pursuant to Federal Rule of Civil Procedure 15.

      2.     This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.



                                            5
       3.     The Court will attempt service on Defendants by sending each Defendant

a waiver of service. Defendants have 60 days from the date the waiver of service is sent

to file an Answer. If Defendants have not filed Answers or appeared through counsel

within 90 days of the entry of this order, Plaintiff may file a motion requesting the

status of service. After counsel has appeared for Defendants, the Court will enter a

scheduling order setting deadlines for discovery and dispositive motions.

       4.     With respect to a Defendant who no longer works at the address provided

by Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for effectuating

service. Documentation of forwarding addresses shall be retained only by the Clerk

and shall not be maintained in the public docket nor disclosed by the Clerk.

       5.     Defendants shall file an answer within 60 days of the day the waiver of

service is sent by the Clerk. A motion to dismiss is not an answer. The answer should

include all defenses appropriate under the Federal Rules. The answer and subsequent

pleadings shall be to the issues and claims stated in this Opinion.

       6.     Once counsel has appeared for a Defendant, Plaintiff need not send copies

of his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to defense

counsel. The notice of electronic filing shall constitute service on Defendants pursuant

to Local Rule 5.3. If electronic service on Defendants is not available, Plaintiff will be

notified and instructed accordingly.

                                              6
         7.       Counsel for Defendants is hereby granted leave to depose Plaintiff at

Plaintiff's place of confinement. Counsel for Defendants shall arrange the time for the

deposition.

         8.       Plaintiff shall immediately notify the Court, in writing, of any change in

his mailing address and telephone number. Plaintiff's failure to notify the Court of a

change in mailing address or phone number will result in dismissal of this lawsuit, with

prejudice.

   9.          If a Defendant fails to sign and return a waiver of service to the clerk within

30 days after the waiver is sent, the Court will take appropriate steps to effect formal

service through the U.S. Marshal's service on that Defendant and will require that

Defendant to pay the full costs of formal service pursuant to Federal Rule of Civil

Procedure 4(d)(2).

   10.        The Clerk is directed to enter the standard qualified protective order

pursuant to the Health Insurance Portability and Accountability Act.

   11.        The Clerk is directed to attempt service on Defendants pursuant to the

standard procedures.

   12.        Plaintiff’s motion for a Temporary Restraining Order and Preliminary

Injunction is denied. [5].

   ENTERED this 21st day of January, 2020.


                                      s/James E. Shadid
                          __________________________________________
                                      JAMES E. SHADID
                               UNITED STATES DISTRICT JUDGE

                                                7
